Case 1:21-cr-00041-JL Document 30 Filed 03/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

United States of America
Me Case No. _21-cr-41-05-JL

Nobody (fka Richard Paul)

 

STIPULATION TO DETENTION AND
WAIVER OF DETENTION HEARING

| hereby waive my right to a detention hearing as provided in:

1 U.S.C. § 3142(f}, pending trial**

18 U.S.C. § 3148(a}, revocation of release/pending trial**
Fed. R. Crim. P. 46(c) and 18 U.S.C. § 3143, pending sentence
Fed. R. Crim. P. 32.1(a)(1) and Fed. R. Crim. P. 46(c), pending
revocation of probation/supervised release hearing

without prejudice, and stipulate to detention,

Date: Bhefa4 Nebo duty ( Rhovll Poh )

Defendant

 

Date: 3frofo1 \.0, \\ Nhe

foupsel for DeteriJdny
STIPULATION APPROVED.

Date: aly (2) an \<. LC _
VUnited Stati aya Judge
United States Distritt Judge
ce: US Attorney
US Marshal

US Probation
Defendant's Counsel!

**The defendant is committed to the custody of the Attorney General or his/her designated representative for confingment in a corrections
facility separate, to the extent practicable, from persons aweiting or serving sentences or being helo in custody pending appeal, The
defendent shall be afforded a reasonable opportunity for private consultation with defense counsel. On order of a court for the United States
or on requeat of an attorney for tho Government, the perean in charge of the corrections facility shall deliver the dafendant to the United
States marshal for the purpose of an appearance in connection with a court proceeding,

USDCNH-37 (01-20)
